Citation Nr: 1454858	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  13-18 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a low back disability. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for a low back disability was originally denied in an August 2001 rating decision; the Veteran was notified of such denial and his appellate rights, and no new and material evidence was received within one year of its issuance.

2.  Evidence received since the last final denial does not raise a reasonable possibility of substantiating the claim for a low back disability.

3.  The Veteran's hypertension is not attributable to his period of active military service.

4.  The Veteran's diabetes mellitus, type II is not attributable to his period of active military service.



CONCLUSIONS OF LAW

1.  The August 2001 denial of the service connection claim for low back disability was final, and no new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1993 & 2013).

2.  The criteria for the establishment of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for the establishment of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187.  

In the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  See Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006).  In response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Veteran was provided notice in a December 2010 letter regarding the date and bases of the previous denial of his claim for a back disability.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  Therefore, the December 2010 letter provided the notice required by the Kent decision.

Additionally, letters dated November 2011 and December 2011 notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The RO obtained the Veteran's available personnel records and post-service medical records.  However, as noted in the claims file, the National Personnel Records Center has indicated that the Veteran's service treatment records (STRs) may have been lost or destroyed.  In cases where records have been lost, VA has a heightened duty to explain its findings and consider the benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In this case, the RO notified the Veteran that his records had been lost in May 2000 and provided the Veteran with NA forms 13055 and 13075 so that the RO might reconstruct the Veteran's STRs.  Following the Veteran's submission of the forms, the Service Department determined that the Veteran had not submitted enough information to conduct a search of alternate record sources.  The RO notified the Veteran in December 2000 and requested additional information.  Unfortunately, the Veteran was unable to provide additional information.  Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining any outstanding service treatment records, and the Veteran has not contended otherwise.

A VA examination was not obtained in connection with the claimed hypertension and diabetes mellitus disabilities decided herein.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no evidence of an in-service disability, evidence suggesting a continuity of symptomatology since service, or evidence suggesting a nexus between the Veteran's current disabilities and service.  Accordingly, no examination is required.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of the claim decided herein.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  Accordingly, the Board may proceed with appellate review.  

II.  Claim to Reopen

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108.

In this case, the Veteran's claim of service condition for a back disability was initially denied in an August 2001 rating decision.  He was notified of the denial in a notice letter dated September 2001, and he did not appeal.  Moreover, no new and material evidence was received within a year of its issuance.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The August 2001 rating decision, therefore, became final.

The Veteran sought to reopen his claim for back disability in September 2010.   For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, to include whether the duty to provide a VA examination has been triggered.  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

Evidence of record at the time of the last final denial of the Veteran's claim consisted of VA and private treatment records dated January 1998 to September 1999.  The treatment records demonstrated the Veteran's complaints of low back pain.  A May 1999 record indicated complaints of tingling sensation since October 1998 and back pain for about one year.  An earlier, February 1999 report appears to indicate an onset of back symptoms in 1992.  

The RO in August 2001 denied the Veteran's claim based on a lack of evidence demonstrating a continuity of symptomatology since the Veteran's August 1958 discharge from service.

Evidence received since the last final denial of the Veteran's claim consists of treatment records dated through January 2012.  These treatment records demonstrate a low back disability.  However, the evidence does not demonstrate a back disability in service or for years thereafter.  Indeed, even the Veteran's own statements when seeking treatment do not suggest an in-service incurrence of back problems.  Rather, when treated in the late 1990s he had reported an onset of symptoms proximate in time to such treatment, and not dating back several decades to service.  The Board acknowledges that an absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
if he had been experiencing back symptoms continuously since service, one would expect that he would report this history when he actually did seek treatment.  The fact that he did not do so strongly weighs against a finding of continuous low back problems since service.  Thus, neither the clinical record nor the lay evidence shows continuous symptomatology here.

In sum, the evidence added to the record since the last final decision in August 2001 merely indicates current disability, an element of the claim not in dispute at that time.  No other previously unestablished element of the claim has been furthered by the evidence added to the record since that time.  Consequently, new and material evidence has not been submitted to reopen the claim of service connection for back disability and the claim remains denied.

III.  Claims of Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease  and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as hypertension and diabetes mellitus, may also be established based upon a legal "presumption" by showing that it manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Veteran contends that his hypertension and diabetes mellitus were incurred during his period of active service.  For the reasons set forth below, the Board concludes that service connection is not warranted for hypertension or diabetes mellitus.

In this case, it is undisputed that the Veteran has diagnoses of hypertension and diabetes mellitus.  See generally, private and VA treatment records August 1998 through January 2013. 

With respect to incurrence during service, as has been explained above, the Veteran's STRs are not available.  The Board notes that VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule when the Veteran's STRs have been destroyed.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In this case, the only evidence in support of an in-service diagnosis of hypertension or diabetes is demonstrated in the Veteran's lay statements.  The Board may not discredit a Veteran's lay testimony merely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, the Board finds that the Veteran's statements are outweighed by the competent post-service medical evidence of record.  

In this regard, the record contains treatment reports dated since January 1998.  A January 1998 VA treatment record indicates that the Veteran was taking medication to control diabetes mellitus and high blood pressure.  A February 1999 private treatment record indicates that the Veteran's diabetes mellitus had "onset in approximately 1988."  The record also indicated that the Veteran had a history of hypertension; however, there is no indication of an onset date anywhere in the post-service medical records.  In the absence of any objective evidence to support his complaints of an in-service diagnosis or continuity of symptomatology in the years since service, the initial demonstration of diabetes mellitus 30 years after service, or hypertension approximately 40 years after service, is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

The Board additionally notes that the Veteran filed a claim for service connection for a back disability in 1999.   While he was familiar with the VA compensation system, he made no claim regarding diabetes mellitus or hypertension; this suggests to the Board that he did not believe such disabilities were related to service at that time.

In sum, the Board finds that entitlement to service connection for diabetes mellitus and hypertension has not been established.  First, there is no evidence of any diagnosis in service.  Second, there is no indication that diabetes mellitus and hypertension were manifested to a compensable degree within one year of separation from service.  Third, there is no evidence of continuity of symptomatology (nor has the Veteran claimed such continuity).  Finally, there is also no competent medical evidence of a nexus between the currently diagnosed diabetes mellitus and hypertension and the Veteran's period of active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

New and material evidence not having been received, the claim of service connection for back disability is not reopened and the appeal is denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus, type II, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


